DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Duffield (US 2008/0223340 A1) in view of Hofmann et al. (US 5,884,475).
Regarding claim 1, Duffield discloses a hydrocarbon dosing system, the system comprising :a housing (40) comprising a first inlet (42) to facilitate inflow of a first fluid into the housing, a second inlet (56) to facilitate inflow of a second fluid into the housing , and an outlet (54) to facilitate outflow of any or a combination of the first fluid and the second fluid from the housing, wherein the first inlet (42), the second inlet (56), and the outlet (54) are fluidically coupled to each other through a first conduit;

at least one fluid flow enabler (58) disposed at least partially inside the housing (40) and operatively coupled to the first inlet (56) and the second inlet (42), the at least one fluid flow enabler (58) configured to control flow of any or a combination of the first fluid, and the second fluid from the first inlet and the second inlet to the outlet (54); and wherein the system is configured to provide an intrinsic check valve mechanism (46,60) to restrict flow of the first fluid towards the second inlet (56), and restrict flow of the second fluid towards the first inlet (42)
Duffield is silent as to a common fluid flow enabler disposed at least partially inside the housing.
Hofmann discloses a dosing system having a common fluid flow enabler (V’’’) disposed at least partially inside the housing (V), the common fluid flow enabler (V’’’) configured to control flow of the first fluid (12) and the second fluid (26) inside the housing to facilitate dosing of the first fluid and the second fluid to provide a dosed fluid; see fig. 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Duffield by using a common fluid flow enabler as disclosed by Hofmann to control the fluid flow to the outlet.
Regarding claim 2, wherein the system comprises at least one pressure sensor (50) to monitor pressure of any or a combination of the first fluid and the second fluid inside the housing.
Regarding claim 4, wherein the system comprises a control unit (Hofmann 100) operatively coupled to the at least one fluid flow enabler (52, 54), the common fluid flow enabler (V’’’), and the at last one pressure sensor, and wherein the control unit (100) is 
Regarding claim 5, wherein the at least one fluid flow enabler (58) and the common fluid flow enabler (V’’’) are solenoid valves, and wherein the at least one fluid flow enabler  comprises: a first fluid flow enabler (58) operatively coupled to the first inlet (56) and configured to control flow of the first fluid in the housing ; and a second fluid flow enabler (48) operatively coupled to the second inlet (42) and configured to control flow of the second fluid in the housing.
Regarding claim 6, wherein the at least one fluid flow enabler is a 3/2 solenoid valve (48) provided with a valve outlet (54), and two valve inlets (42, 56) comprising a first valve inlet (42) and a second valve inlet (56), and wherein the first valve inlet (42) is fluidically coupled to the first inlet, the second valve inlet (56) is fluidically coupled to the second inlet, and the valve outlet (54) is fluidically coupled to the outlet.
Regarding claim 7, wherein the housing is configured to accommodate at least one check valve (46, 60), and wherein the at least one check valve  is configured to restrict flow of the first fluid (56) towards the second inlet (42), and flow of the second fluid (42) towards the first inlet, when the system is in operating condition.
Regarding claim 8, wherein the system comprises a nozzle (38) coupled to the outlet (54) through a dosing conduit to regulate outflow of any or a combination of the first fluid, the second fluid, and the dosed fluid from the outlet.
Regarding claim 9, wherein the at least one fluid flow enabler (58) is configured to allow flow of the first fluid from the first inlet (56) to the outlet (54) to facilitate purging of any or .
Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Duffield in view of Hofmann as applied to claims 1-2 and 4-9 above, and further in view of Gaudin et al. (2011/0016854 A1).
Regarding claim 3, Duffield in view of Hofmann discloses all the limitations as applied above, but is silent as to a relief valve mechanism to control pressure of the second fluid inside the housing
Gaudin discloses a system is configured to provide an intrinsic pressure relief valve mechanism (52) to control pressure of the second fluid (28) inside the housing and enable controlled discharge of the second fluid from the housing when the pressure of the second fluid inside the housing exceeds a predefined pressure.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Duffield in view of Hofmann by using a pressure relief valve as disclosed by Gaudin to prevent excessive pressure in the fluid conduit.
Regarding claim 10, Duffield discloses a hydrocarbon dosing system, the system comprising: a housing (40) comprising a first inlet (56) to facilitate inflow of a first fluid into the housing , a second inlet (42) to facilitate inflow of a second fluid (42) into the housing, and an outlet (54) to facilitate outflow of any or a combination of the first fluid and the second fluid from the housing, wherein the first inlet (56), the second inlet (42), and the outlet (54) are fluidically coupled to each other through a first conduit; at least one fluid flow enabler (58) disposed at least partially inside the housing and operatively at least one fluid flow enabler (58) configured to control flow of any or a combination of the first fluid, and the second fluid from the first inlet and the second inlet to the outlet (54).
Gaudin discloses a system is configured to provide an intrinsic pressure relief valve mechanism (52) to control pressure of the second fluid (28) inside the housing and enable controlled discharge of the second fluid from the housing when the pressure of the second fluid inside the housing exceeds a predefined pressure.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Duffield in view of Hofmann by using a pressure relief valve as disclosed by Gaudin to prevent excessive pressure in the fluid conduit.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose hydrocarbon dosing systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD GIMIE whose telephone number is (571)272-4841. The examiner can normally be reached Mon-Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747